Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 6/2/2021 regarding claim interpretation under 35 U.S.C. 112(b) in claims 1-7, 9-15 and 17-23 have been fully considered and are persuasive. During an interview conducted on May 11, 2011, the applicant clarifies what a latitudinal temperature gradient of a location for a time period in the geologic past is. Thus, the 112(b) claim interpretation in claims 1-7, 9-15 and 17-23 have been withdrawn. 
Applicant’s arguments regarding claim interpretation under 35 U.S.C. 101 in claims 1-7, 9-15 and 17-23 have been fully considered and are persuasive. The subject matter of the claims improves a technology or technical field, and the claims integrate a practical application. Thus, the 101 claim rejections in claims 1-7, 9-15 and 17-23 have been withdrawn.
As to amended Claim 1, the added limitation “wherein said depositional 
environment indicates whether a latitudinal temperature profile of land or a latitudinal temperature profile of ocean is used for said determining” was taught by Tong (p.544 to p.545). Current basin modelling requires an estimate of SST for the upper thermal boundary condition and TS is first estimated and corrected to obtain TSWI. TSWI is based on paleo-water depth model and global temperature variations interpolated to latitude-dependent seawater temperature time-series. Moreover, MAT and Latitude columns in Table 1 shows a latitudinal temperature profile of land. The added limitation “map said surface temperature of said location for said 
	Similar to the amended Claim 1, the above added limitations in amended Claims 9 and 17 were also taught by Tong.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yao Tong et al., “Constraining basin thermal history and petroleum generation using palaeoclimate data in the Piceance Basin, Colorado,” Basin Research (2017), Vol. 29, Issue 4, First Published: 05 August 2016, hereinafter “Tong”. 
As to claim 1, Tong teaches “a method for modeling sediment surface paleo-
temperature (Abstract teaches “Careful assessment of basin thermal history is critical to modelling petroleum generation in sedimentary basins … constraining basin thermal history using palaeoclimate temperature reconstructions and study its impact on estimating source rock maturation and hydrocarbon generation in a terrestrial sedimentary basin”) comprising: “geothermal gradient”, p. 542 [01]; p.543 [02]; i.e. a temperature gradient is a physical quantity that describes in which direction and at what rate the temperature changes the most rapidly around a particular location, and latitude affects temperature and the temperature is decreasing when it is further away from the equator. A latitudinal temperature gradient covers a range of temperature changes at a location, and thus it is related to the lower thermal boundary and the upper thermal boundary); of a location for a time period in the geologic past based on a depositional environment of said location during said time period (Abstract); wherein said depositional environment indicates whether a latitudinal temperature profile of land or a latitudinal temperature profile of ocean is used for said determining (“interpolated to the Wygrala (1989) latitude-dependent seawater temperature time-series”, p.544 [01] to p.545 [01]; MAT and Latitude columns in Table 1 shows a latitudinal temperature profile of land, p. 546); determining a surface temperature of said location during said time period using said latitudinal temperature gradient and a latitude of said location during said time period (“to constrain the upper thermal boundary conditions for the Piceance Basin, with a complex deposition history involving a marine to terrestrial transition and subsequent orogenic uplift. As a consequence of this geologic history, optimal source rock maturity and hydrocarbon generation estimates for the Piceance Basin require accurate surface temperature reconstructions”, p.543 [02]); and mapping said surface temperature of said location for said time period to produce a curve for petroleum modeling (“use … the two model scenarios. Figure 4a shows the comparisons between two different upper boundary temperature profiles. The grey line shows the first SST scenario, which we estimate using the globally averaged, latitudinally dependent temperature reconstructions from Wygrala (1989). The black lines show the second SST scenario, which we reconstruct using palaeobotanical temperature data”, p.548 [01]; “Model comparisons of source rock maturation, transformation ratio and hydrocarbon generation mass, black curves are predictions from model scenario one, red curves are predictions from model scenario two, red dashed lines present the uncertainty range based on 1σ of model scenario two (shown in Fig. 4)”, p.550, Figure 5; p.547, Figures 4(a), 4(b); i.e. Figure 4(a) shows a compiled Mean Annual Surface Temperature (MAT) for Piceance Basin using palaeobotanical data. The Black line is the mean, kernel-smoothed MAT and the dashed lines are 1σ on the kernel-smoothed MAT. Data Figure 4(b) shows modern MAT temperature plotted against modern-day elevation (m) on x-axis. Thus, figures 4(a), 4(b) and 5 show maps of surface temperature of a location for a time period to produce a curve for petroleum modeling).”  
	Tong does not explicitly teaches “modifying said surface temperature of said location during said time period based on an altitude of said location during said time”.
	However, based on the prior art citations, p.543 [02] and Abstract, it would have been obvious to one of ordinary skill in the art could modify Tong to teach “modifying said surface temperature of said location during said time period based on an altitude of said location during said time”. Paleo elevation is elevation of land that occurred in the geological past, and using a palaeoclimate and a palaeo-elevation for a palaeotemperature reconstruction is related to a surface temperature reconstruction. Thus, the citations implicitly teaches the claim language so that one of ordinary skill in the art would be able to modify this to arrive at the claim invention.

As to claim 2, Tong teaches the claim invention as applied in Claim 1. Tong further 
teaches “refining said latitude of said location during said time period using a plate tectonic model (“the two model scenarios. Figure 4a shows the comparisons between two different upper boundary temperature profiles. The grey line shows the first SST scenario, which we estimate using the globally averaged, latitudinally dependent temperature reconstructions from Wygrala (1989). The black lines show the second SST scenario, which we reconstruct using palaeobotanical temperature data”, p.548 [02], Figure 4a).”

As to claim 3, Tong teaches the claim invention as applied in Claim 1. Tong 
further teaches “latitudinal temperature gradient is determined using said latitudinal temperature profile of ocean when said depositional environment of said location is ocean (“The lower boundary condition is determined by the basal heat flow, which is the product of lithology-dependent thermal conductivities and the regional geothermal gradient”, p. 542 [02]; “geothermal gradient”, p. 542 [01]; Abstract teaches “We compare these results with the case where the upper thermal boundary condition is based solely upon a simplified latitudinal temperature estimate”; “The methodology is generally applicable for any terrestrial basin with reliable palaeoclimate data”, p.551 [02]).”

As to claim 4, Tong teaches the claim invention as applied in Claim 1. Tong 
further teaches “latitudinal temperature gradient is determined using said latitudinal temperature profile of land when said depositional environment of said location is land (“MAT and Latitude columns in Table 1 shows a latitudinal temperature profile of land, p. 546; Abstract teaches “We compare these results with the case where the upper thermal boundary condition is based solely upon a simplified latitudinal temperature estimate with no elevation effect”).”

As to claim 5, Tong teaches the claim invention as applied in Claim 1. Tong 
further teaches “applying a correction to said latitudinal temperature gradient using a mean global temperature change and climate model simulations (“For the modern sediment–water interface temperature, the annual mean ground surface temperature is often obtained from mean air temperature (www.worldclimate.com), using the present-day latitude of the study area”, p.545 [02]; “We construct two surface temperature histories and use these as the upper thermal boundary condition for the two model scenarios. Figure 4a shows the comparisons between two different upper boundary temperature profiles. The grey line shows the first SST scenario, which we estimate using the globally averaged, latitudinally dependent temperature reconstructions from Wygrala (1989). The black lines show the second SST scenario, which we reconstruct using palaeobotanical temperature data”, p.548 [02]; Abstract teaches “These differences demonstrate the importance of constraining thermal boundary conditions, which can be addressed by palaeotemperature reconstructions from palaeoclimate and palaeo-elevation data for many terrestrial basins. Although the palaeotemperature reconstruction compiled for this study is region specific, the approach presented here is generally applicable for other terrestrial basin settings, particularly basins which have undergone substantial subaerial elevation change over time”).”

As to claim 6, Tong teaches the claim invention as applied in Claim 1. Tong
further teaches “modifying said surface temperature based on said altitude includes modifying said surface temperature based on a water-depth of said location during said time period when said depositional environment of said location is ocean (“For estimates of past SST variations, an average palaeo-air-surface temperature (TS) is first estimated from palaeo-latitude (Wygrala, 1989), which requires knowledge of latitudinal changes of the study basin. Then, TS is corrected to the actual sediment–water interface temperature (TSWI) accounting for the palaeo-water depth”, p.544 [01-02]; “The methodology is generally applicable for any terrestrial basin with reliable palaeoclimate data”, p.551 [02]).” 

As to claim 7, Tong teaches the claim invention as applied in Claim 1. Tong
further teaches “modifying said surface temperature based on said altitude includes modifying said surface temperature based on an elevation of said location during said time period when said depositional environment of said location is land (Abstract teaches “We use macroflora assemblage data to constrain the temporal evolution of the upper thermal boundary condition and to capture the temperature change with basin uplift”; Abstract teaches “These differences demonstrate the importance of constraining thermal boundary conditions, which can be addressed by palaeotemperature reconstructions from palaeoclimate and palaeo-elevation data for many terrestrial basins”; “We propose a new method to estimate the upper thermal boundary conditions using palaeoclimate data. We use palaeobotanical data to quantify changes in the regional Mean Annual Surface Temperature (Table 1). Two primary approaches have been used to estimate palaeotemperatures using macroflora”, p.545, [03]).”

	Claims 9-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over “Yao Tong et al., Constraining basin thermal history and petroleum generation using palaeoclimate data in the Piceance Basin, Colorado” Basin Research (2017), Vol. 29, Issue 4, First Published: 05 August 2016, hereinafter “Tong” in view of “Mallet EP 2778725”.
	As to claim 9, Tong teaches “a sediment surface paleo-temperature modeling 
tool (Abstract teaches “Careful assessment of basin thermal history is critical to modelling petroleum generation in sedimentary basins. In this paper, we propose a novel approach to constraining basin thermal history using palaeoclimate temperature reconstructions and study its impact on estimating source rock maturation and hydrocarbon generation in a terrestrial sedimentary basin”): determine a latitudinal temperature gradient of a location for a time period in the geologic past based on a depositional environment of said location during said time period (“geothermal gradient”, p. 542 [01]; p.543 [02]); wherein said depositional environment indicates whether a latitudinal temperature profile of land or a latitudinal temperature profile of ocean is used to determine said latitudinal temperature gradient (“interpolated to the Wygrala (1989) latitude-dependent seawater temperature time-series”, p.544 [01] to p.545 [01]; MAT and Latitude columns in Table 1 shows a latitudinal temperature profile of land, p. 546; “geothermal gradient”, p. 542 [01]); determine a surface temperature of said location during said time period using said latitudinal temperature gradient and a latitude of said location during said time period (“to constrain the upper thermal boundary conditions for the Piceance Basin, with a complex deposition history involving a marine to terrestrial transition and subsequent orogenic uplift. As a consequence of this geologic history, optimal source rock maturity and hydrocarbon generation estimates for the Piceance Basin require accurate surface temperature reconstructions”, p.543 [02] i.e. a temperature gradient is a physical quantity that describes in which direction and at what rate the temperature changes the most rapidly around a particular location, and latitude affects temperature and the temperature is decreasing when it is further away from the equator. A latitudinal temperature gradient covers a range of temperature changes at a location, and thus it is related to the lower thermal boundary and the upper thermal boundary); and map said surface temperature of said location for said time period to produce a curve for petroleum modeling (“use … the two model scenarios. Figure 4a shows the comparisons between two different upper boundary temperature profiles. The grey line shows the first SST scenario, which we estimate using the globally averaged, latitudinally dependent temperature reconstructions from Wygrala (1989). The black lines show the second SST scenario, which we reconstruct using palaeobotanical temperature data”, p.548 [01]; “Model comparisons of source rock maturation, transformation ratio and hydrocarbon generation mass, black curves are predictions from model scenario one, red curves are predictions from model scenario two, red dashed lines present the uncertainty range based on 1σ of model scenario two (shown in Fig. 4), p.550, Figure 5).” 
	Tong does not explicitly teaches “modifying said surface temperature of said location during said time period based on an altitude of said location during said time” and “a processor; 
	However, based on the prior art citations, p.543 [02] and Abstract, one of ordinary skill in the art could modify Tong to teach “modifying said surface temperature of said location during said time period based on an altitude of said location during said time”. Paleo elevation is elevation of land that occurred in the geological past, and using a palaeoclimate and a palaeo-elevation for a palaeotemperature reconstruction is related to a surface temperature reconstruction. Thus, the citations implicitly teaches the claim language so that one of ordinary skill in the art would be able to modify this to arrive at the claim invention.
	Mallet teaches “a processor (“processor” [0029], Figure 1, # 140); and a non-transient storage medium having a computer program product stored therein, said computer program product, when executed, ([0033] teaches “non-transitory storage medium … including or storing instructions, e.g., computer-executable instructions, which when executed by a processor or controller, carry out methods disclosed”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Tong to in view of Mallet to
cause a processor to determine a latitudinal temperature gradient and a surface temperature for a time period of geologic past for a location based on a depositional environment of the location for that time period and modify the surface temperature based on an altitude of the location during that time period so that the system will accurately determine a surface temperature and efficiently estimate source rock maturation and hydrocarbon generation in a terrestrial sedimentary basin.

As to claim 10, the combination of Tong and Mallet teaches the claim invention 
as applied in Claim 9. Tong further teaches “refining said latitude of said location during said time period using a plate tectonic model (“We construct two surface temperature histories and use these as the upper thermal boundary condition for the two model scenarios. Figure 4a shows the comparisons between two different upper boundary temperature profiles. The grey line shows the first SST scenario, which we estimate using the globally averaged, latitudinally dependent temperature reconstructions from Wygrala (1989). The black lines show the second SST scenario, which we reconstruct using palaeobotanical temperature data”, p.548 [02], Figure 4a).”

As to claim 11, the combination of Tong and Mallet teaches the claim invention 
as applied in Claim 9. Tong  further teaches “latitudinal temperature gradient is determined using said latitudinal temperature profile of ocean when said depositional environment of said location is ocean (“The lower boundary condition is determined by the basal heat flow, which is the product of lithology-dependent thermal conductivities and the regional geothermal gradient”, p. 542 [02]; “geothermal gradient”, p. 542 [01]; Abstract teaches “We compare these results with the case where the upper thermal boundary condition is based solely upon a simplified latitudinal temperature estimate”; “The methodology is generally applicable for any terrestrial basin with reliable palaeoclimate data”, p.551 [02]).”

As to claim 12, the combination of Tong and Mallet teaches the claim invention 
“MAT and Latitude columns in Table 1 shows a latitudinal temperature profile of land, p. 546; Abstract teaches “We compare these results with the case where the upper thermal boundary condition is based solely upon a simplified latitudinal temperature estimate with no elevation effect”).”

As to claim 13, the combination of Tong and Mallet teaches the claim invention 
as applied in Claim 10. Tong further teaches “apply a correction to said latitudinal temperature gradient using a mean global temperature change and climate model simulations (“For the modern sediment–water interface temperature, the annual mean ground surface temperature is often obtained from mean air temperature (www.worldclimate.com), using the present-day latitude of the study area”, p.545 [02]; “We construct two surface temperature histories and use these as the upper thermal boundary condition for the two model scenarios. Figure 4a shows the comparisons between two different upper boundary temperature profiles. The grey line shows the first SST scenario, which we estimate using the globally averaged, latitudinally dependent temperature reconstructions from Wygrala (1989). The black lines show the second SST scenario, which we reconstruct using palaeobotanical temperature data”, p.548 [02]; Abstract teaches “These differences demonstrate the importance of constraining thermal boundary conditions, which can be addressed by palaeotemperature reconstructions from palaeoclimate and palaeo-elevation data for many terrestrial basins. Although the palaeotemperature reconstruction compiled for this study is region specific, the approach presented here is generally applicable for other terrestrial basin settings, particularly basins which have undergone substantial subaerial elevation change over time”).”

As to claim 14, the combination of Tong and Mallet teaches the claim invention 
as applied in Claim 9. Tong further teaches “said surface temperature is modified based on a water-depth of said location during said time period when said depositional environment of said location is ocean (“For estimates of past SST variations, an average palaeo-air-surface temperature (TS) is first estimated from palaeo-latitude (Wygrala, 1989), which requires knowledge of latitudinal changes of the study basin. Then, TS is corrected to the actual sediment–water interface temperature (TSWI) accounting for the palaeo-water depth”, p.544 [01-02]; “The methodology is generally applicable for any terrestrial basin with reliable palaeoclimate data”, p.551 [02]).” 

As to claim 15, the combination of Tong and Mallet teaches the claim invention 
as applied in Claim 9. Tong further teaches “said surface temperature is modified based on an elevation of said location during said time period when said depositional environment of said location is land (Abstract teaches “We use macroflora assemblage data to constrain the temporal evolution of the upper thermal boundary condition and to capture the temperature change with basin uplift”; Abstract teaches “These differences demonstrate the importance of constraining thermal boundary conditions, which can be addressed by palaeotemperature reconstructions from palaeoclimate and palaeo-elevation data for many terrestrial basins”; “We propose a new method to estimate the upper thermal boundary conditions using palaeoclimate data. We use palaeobotanical data to quantify changes in the regional Mean Annual Surface Temperature (Table 1). Two primary approaches have been used to estimate palaeotemperatures using macroflora”, p.545, [03]).”

As to claim 17, Tong teaches “a system for modeling a basin and petroleum 
system (Abstract teaches “Careful assessment of basin thermal history is critical to modelling petroleum generation in sedimentary basins. In this paper, we propose a novel approach to constraining basin thermal history using palaeoclimate temperature reconstructions and study its impact on estimating source rock maturation and hydrocarbon generation in a terrestrial sedimentary basin”): determine a latitudinal temperature gradient of a location for a time period in the geologic past based on a depositional environment of said location during said time period (““geothermal gradient”, p. 542 [01]; p.543 [02]; i.e. a temperature gradient is a physical quantity that describes in which direction and at what rate the temperature changes the most rapidly around a particular location, and latitude affects temperature and the temperature is decreasing when it is further away from the equator. A latitudinal temperature gradient covers a range of temperature changes at a location, and thus it is related to the lower thermal boundary and the upper thermal boundary); wherein said depositional environment indicates whether a latitudinal temperature profile of land or a latitudinal temperature profile of ocean is used for said determining (“interpolated to the Wygrala (1989) latitude-dependent seawater temperature time-series”, p.544 [01] to p.545 [01]; MAT and Latitude columns in Table 1 shows a latitudinal temperature profile of land, p. 546); determine a surface temperature of said location during said time period using said latitudinal temperature gradient and a latitude of said location during said time period (“to constrain the upper thermal boundary conditions for the Piceance Basin, with a complex deposition history involving a marine to terrestrial transition and subsequent orogenic uplift. As a consequence of this geologic history, optimal source rock maturity and hydrocarbon generation estimates for the Piceance Basin require accurate surface temperature reconstructions”, p.543 [02]; and map said surface temperature of said location for said time period to produce a curve for petroleum modeling (“use … the two model scenarios. Figure 4a shows the comparisons between two different upper boundary temperature profiles. The grey line shows the first SST scenario, which we estimate using the globally averaged, latitudinally dependent temperature reconstructions from Wygrala (1989). The black lines show the second SST scenario, which we reconstruct using palaeobotanical temperature data”, p.548 [01]; “Model comparisons of source rock maturation, transformation ratio and hydrocarbon generation mass, black curves are predictions from model scenario one, red curves are predictions from model scenario two, red dashed lines present the uncertainty range based on 1σ of model scenario two (shown in Fig. 4), p.550, Figure 5).”  
	Tong does not explicitly teaches “modifying said surface temperature of said location during said time period based on an altitude of said location during said time” and “a processor”.  
	However, based on the prior art citations, p.543 [02] and Abstract, one of ordinary skill in the art could modify Tong to teach “modifying said surface temperature of said location during said time period based on an altitude of said location during said time”. Paleo elevation 
	Mallet teaches “a processor (“processor” [0029], Figure 1, # 140).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Tong to in view of Mallet to
cause a processor to determine a latitudinal temperature gradient and a surface temperature for a time period of geologic past for a location based on a depositional environment of the location for that time period and modify the surface temperature based on an altitude of the location during that time period so that the system will accurately determine a surface temperature and efficiently estimate source rock maturation and hydrocarbon generation in a terrestrial sedimentary basin.

As to claim 18, the combination of Tong and Mallet teaches the claim invention 
as applied in Claim 17. Tong further teaches “refines said latitude of said location during said time period using a plate tectonic model (“We construct two surface temperature histories and use these as the upper thermal boundary condition for the two model scenarios. Figure 4a shows the comparisons between two different upper boundary temperature profiles. The grey line shows the first SST scenario, which we estimate using the globally averaged, latitudinally dependent temperature reconstructions from Wygrala (1989). The black lines show the second SST scenario, which we reconstruct using palaeobotanical temperature data”, p.548 [02], Figure 4a).”

As to claim 19, the combination of Tong and Mallet teaches the claim invention 
as applied in Claim 17. Tong  further teaches “latitudinal temperature gradient is determined using said latitudinal temperature profile of ocean when said depositional environment of said location is ocean (“The lower boundary condition is determined by the basal heat flow, which is the product of lithology-dependent thermal conductivities and the regional geothermal gradient”, p. 542 [02]; “geothermal gradient”, p. 542 [01]; Abstract teaches “We compare these results with the case where the upper thermal boundary condition is based solely upon a simplified latitudinal temperature estimate”; “The methodology is generally applicable for any terrestrial basin with reliable palaeoclimate data”, p.551 [02]).”

As to claim 20, the combination of Tong and Mallet teaches the claim invention 
as applied in Claim 17. Tong further teaches “latitudinal temperature gradient is determined using said latitudinal temperature profile of land when said depositional environment of said location is land (“MAT and Latitude columns in Table 1 shows a latitudinal temperature profile of land, p. 546; Abstract teaches “We compare these results with the case where the upper thermal boundary condition is based solely upon a simplified latitudinal temperature estimate with no elevation effect”).”

As to claim 21, the combination of Tong and Mallet teaches the claim invention 
 (“For the modern sediment–water interface temperature, the annual mean ground surface temperature is often obtained from mean air temperature (www.worldclimate.com), using the present-day latitude of the study area”, p.545 [02]; “We construct two surface temperature histories and use these as the upper thermal boundary condition for the two model scenarios. Figure 4a shows the comparisons between two different upper boundary temperature profiles. The grey line shows the first SST scenario, which we estimate using the globally averaged, latitudinally dependent temperature reconstructions from Wygrala (1989). The black lines show the second SST scenario, which we reconstruct using palaeobotanical temperature data”, p.548 [02]; Abstract teaches “These differences demonstrate the importance of constraining thermal boundary conditions, which can be addressed by palaeotemperature reconstructions from palaeoclimate and palaeo-elevation data for many terrestrial basins. Although the palaeotemperature reconstruction compiled for this study is region specific, the approach presented here is generally applicable for other terrestrial basin settings, particularly basins which have undergone substantial subaerial elevation change over time”).”

As to claim 22, the combination of Tong and Mallet teaches the claim invention 
as applied in Claim 17. Tong further teaches “said surface temperature is modified based on a water-depth of said location during said time period when said depositional environment of said location is ocean (“For estimates of past SST variations, an average palaeo-air-surface temperature (TS) is first estimated from palaeo-latitude (Wygrala, 1989), which requires knowledge of latitudinal changes of the study basin. Then, TS is corrected to the actual sediment–water interface temperature (TSWI) accounting for the palaeo-water depth”, p.544 [01-02]; “The methodology is generally applicable for any terrestrial basin with reliable palaeoclimate data”, p.551 [02]).” 

As to claim 23, the combination of Tong and Mallet teaches the claim invention 
as applied in Claim 17. Tong further teaches “said surface temperature is modified based on an elevation of said location during said time period when said depositional environment of said location is land (Abstract teaches “We use macroflora assemblage data to constrain the temporal evolution of the upper thermal boundary condition and to capture the temperature change with basin uplift”; Abstract teaches “These differences demonstrate the importance of constraining thermal boundary conditions, which can be addressed by palaeotemperature reconstructions from palaeoclimate and palaeo-elevation data for many terrestrial basins”; “We propose a new method to estimate the upper thermal boundary conditions using palaeoclimate data. We use palaeobotanical data to quantify changes in the regional Mean Annual Surface Temperature (Table 1). Two primary approaches have been used to estimate palaeotemperatures using macroflora”, p.545, [03]).”



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAL C MANG/Examiner, Art Unit 2863                      

/TARUN SINHA/Primary Examiner, Art Unit 2863